Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 08, 2021

The Court of Appeals hereby passes the following order:

A21A1070. THERIAN WIMBUSH et al. v. THE STATE.

      In 2017, Therian Wimbush was convicted of three counts of cruelty to children
in the first degree and sentenced to 30 years to serve 20 years. We affirmed her
convictions in 2018. Wimbush v. State, 345 Ga. App. 54 (812 SE2d 489) (2018). On
December 4, 2020, Wimbush filed a “Joint Amended Notice of Appeal,” stating that
both she and Ricardo Wimbush seek to appeal the trial court’s December 4, 2014
order denying their demand for speedy trial.1 Because we have already reviewed that
order, we lack jurisdiction to do so again.
      We rejected Wimbush’s challenge to the same trial court order in her prior
appeal, Wimbush, supra, 345 Ga. App. at 61-66 (2), thus the current appeal is barred
by the law of the case. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438)
(2011) (“[A]ny issue that was raised and resolved in an earlier appeal is the law of the
case and is binding on this Court . . . .”) (punctuation omitted); see also Jackson v.
State, 273 Ga. 320, 320 (540 SE2d 612) (2001) (a party “is not entitled to another bite
at the apple by way of a second appeal”). Consequently, this appeal is hereby
DISMISSED for lack of jurisdiction.




      1
       The order on appeal names only Therian Wimbush as a defendant. Ricardo
Wimbush is neither an attorney nor a party to the instant appeal, thus he may not file
an appeal on behalf of Therian Wimbush.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/08/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.